 



Exhibit 10.1



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW
The following information regarding the ACE*COMM Incentive Compensation Plan
(ICP) is intended as a brief summary of the Plan. Complete details are available
in the Plan Document.
AWARDS:

•   Target Awards are a percentage of each participant’s base salary.   •  
Calculated Awards are based on performance achieved relative to targets
established at the beginning of the Plan Year. Award levels between the
threshold and maximum will be calculated on actual results using the following
tables:

              Performance   Percent of Target     Relative to Plan   Earned
For Revenue and Bookings:
       
 
  Below 90%   0
 
  90   50.00%
 
  91   55.00%
 
  92   60.00%
 
  93   65.00%
 
  94   70.00%
 
  95   75.00%
 
  96   80.00%
 
  97   85.00%
 
  98   90.00%
 
  99   95.00%
 
  100   100.00%
 
  101   105.00%
 
  102   110.00%
 
  103   115.00%
 
  104   120.00%
 
  105   125.00%
 
  110   150.00%
 
  115   175.00%
 
  120   200.00%

1



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

              Performance Relative   Percent of Target     to Plan   Earned
 
       
For EBITDA:
  Below 95%   0
 
  95   50.00%
 
  96   60.00%
 
  97   70.00%
 
  98   80.00%
 
  99   90.00%
 
  100   100.00%
 
  101   105.00%
 
  102   110.00%
 
  103   115.00%
 
  104   120.00%
 
  105   125.00%
 
  110   150.00%
 
  115   175.00%
 
  120   200.00%

Remainder of page intentionally left blank

2



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

•   Calculated Awards are determined following the end of the Fiscal Year, based
on the level of achievement on each of the weighted performance targets and
objectives.   •   Calculated Awards may be further adjusted (up or down) at the
discretion of the CEO and the Committee for exceptional circumstances (e.g.
outstanding contribution not reflected in annual appraisal or performance
targets and objectives; poor demonstration of critical competencies).   •  
Final total payout pool cannot exceed the sum of the participants’ target awards
multiplied by the weighted corporate performance factor. If awards exceed the
pool, participants’ awards will be pro-rated uniformly to stay within the pool.
  •   Earned Awards will be paid in cash, as determined by the Committee.   •  
No awards will be paid out if EBITDA is 50% or less of plan after accruing for
awards.

PERFORMANCE MEASURES:,

•   Awards will be based on performance relative to ACE*COMM Corporate, Group,
Area of Business and individual targets, as appropriate.   •   The Corporate
Performance Component consists of Revenue, EBITDA, and Bookings.

3



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

•   The Group and Area of Business Performance Components consist of financial
measurements such as Revenue, EBITDA, and Bookings.   •   The Individual
Performance Objective consists of specific objectives reflective of each
participant’s area of responsibility with results measured on the basis of
determinations by top management.   •   Participants who terminate prior to the
end of the Fiscal Year, except for reasons of death, disability or retirement,
are ineligible to receive any Earned Award.   •   Participation in the ICP does
not imply any contract or guarantee of employment.   •   The Company may modify
or terminate the ICP at any time.   •   The final interpretation of the ICP and
determination of awards shall be at the discretion of the CEO and the Committee.

4



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW
1.0 PLAN OBJECTIVES
The Plan objectives are:

  1.1   To encourage individual effort and group teamwork toward the
accomplishment of overall Company objectives which include Group, Area of
Business, and individual goals.     1.2   To reward outstanding managerial
performance.     1.3   To provide total direct compensation (salary plus annual
incentive), which is competitive with the businesses with which the Company
competes and which is sufficient to ensure the Company’s ability to attract,
retain and motivate outstanding executives.     1.4   To focus the attention of
participants on Corporate, Group and Area of Business goals; other performance
measures may also be used from time to time.

2.0 DEFINITIONS

  2.1   Bookings: Awards or contracts.     2.2   Calculated: Award: Total
Performance Score multiplied by the Target Award established at the beginning of
the Plan Year.     2.3   Committee: The Executive Compensation Committee of the
Board of Directors of ACE*COMM Corporation, Inc.     2.4   Company: ACE*COMM
Corporation, Inc. and its affiliates.     2.5   Corporate Performance:
ACE*COMM’s annual financial and operational performance measures and specific
objectives established by top management and approved by the Committee. The
attainment of these performance objectives will be used. to determine ICP
awards. For FY2007, Corporate Performance will consist of Revenue, EBITDA, and
Bookings, weighted as outlined in the FY2007 Incentive Compensation Plan
Summary.

5



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

  2.6   ACE*COMM: ACE*COMM Corporation, Inc.     2.7   Earned Award: The
Calculated Award which may be adjusted based upon a review of a participant’s
contributions and other performance considerations by top management, with input
from group senior management.     2.8   EBIT: Earnings Before Interest and
Taxes; operating income performance measure used at the Corporate level.     2.9
  Free Cash Flow: Operating cash flow minus capital expenditures.     2.10  
Group: The major business units of ACE*COMM Corporation, Inc., reporting
directly to the corporate level.     2.11   Group Performance: The specific
financial and/or operational targets established for each Group, the attainment
of which will be the basis for granting the Group Award Component. For FY2007,
the three major Group financial measures consist of Revenue, EBITDA, and
Bookings, weighted as outlined in the FY2007 Incentive Compensation Plan
Summary.     2.13   ICP: The ACE*COMM Corporation, Inc. Incentive Compensation
Plan, as approved by the Committee.     2.14   Individual Performance
Objectives: Specific performance objectives established for each participant
reflective of his/her functional area and individual responsibilities. This also
considers top management’s evaluation of performance relative to objectives.    
2.15   Invested Capital: Total assets net of intercompany receivables less total
liabilities net of intercompany payables.     2.16   Operating Income: Revenue
less the sum of all allowable expenses which typically include labor, material,
overhead, SG&A and allowable Corporate allocation plus unallowable costs which
include unallowable Corporate allocation plus amortization of good will and
related intangibles.     2.17   Plan Year: The twelve month performance period
for 2007 corresponding to the Company’s fiscal year, beginning July 1, 2006, and
ending June 30, 2007.     2.18   Retirement: The voluntary termination of
employment of the participant.     2.19   Revenue: The actual sales revenue
results achieved during the Plan Year as reported in ACE*COMM’s audited Profit &
Loss Statement.

6



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

  2.20   Area of Business: A major business area of a Group, reporting directly
to the Group level.     2.21   Area of Business Performance: The specific
financial and/or operating targets established for each Area of Business, the
attainment of which will be the basis for granting the Area of Business Award
Component. For FY2007, the three major Area of Business financial measures
consist of Revenue, EBITDA, and Bookings, weighted as outlined in the FY2007
Incentive Compensation Plan Summary.     2.22   Target Award: The established
award a participant is eligible to receive if all performance requirements are
achieved at 100%. The Target Award is shown as a percentage of the participant’s
base salary.     2.23   Target Performance Level: The fully satisfactory
performance level at which awards will equal 100% of the Target Award
established for that performance measure.     2.24   Threshold Performance
Level: The minimum level of acceptable performance for which incentive awards
will be earned for any of the established performance objectives or measures.  
  2.25   Total Performance Score: The sum of all of the performance scores.

3.0 PARTICIPATION

  3.1   Participation is limited to the officers and key managers of ACE*COMM,
who are selected by top management. Participants must have an on-going
opportunity to contribute significantly to the success and profitability of
ACE*COMM.     3.2   A participant who has been employed by ACE*COMM for less
than one year, but more than six months, may receive a pro-rated Earned Award. A
participant employed by the Company for less than six months may be eligible to
receive a pro-rated Earned Award at the discretion of the CEO, subject to
approval of the Committee.

7



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW
4.0 PERFORMANCE MEASURES

  4.1   Corporate Financial Performance targets will be established annually by
top management and approved by the Committee, based on the desired performance
consistent with ACE*COMM’s Strategic Business Plan. The Earnings related targets
will contain accruals to cover ICP awards.     4.2   The Committee will
establish the Target Threshold (minimum) for each financial performance measure
each year. For FY2007, the Target minimums and maximums are shown in the tables
on pages 1 and 2.     4.3   Individual Performance Objectives will be
established for each participant that focus attention on measurable key desired
results.     4.4   The relative weighting of the performance components
(appropriate Corporate, Group, Area of Business, and individual for each
position) will be established for each Plan Year, based on the desired focus.

5.0 TARGET AWARDS
Target Award levels are based upon a percentage of each participant’s base
salary.
6.0 DETERMINATION OF EARNED AWARDS

  6.1   Earned Awards reflect achievement of Corporate, Group, Area of Business,
and/or individual objectives, which are indicative of each participant’s
performance and contribution. Each component may range from 0% to 200% of Target
Performance.

8



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

  6.3   The Calculated Award is the sum of the weighted performance components.
The Earned Award is determined by multiplying the Calculated Award by a
discretionary portion as determined by top management.     6.4   Actual Earned
Awards will be calculated and rounded to the nearest one hundred dollars.    
6.5   Earned Award recommendations will be reviewed and approved by the CEO. The
Committee and the Board of Directors will approve the overall award budget, as
well as the specific awards payable to the CEO and his direct subordinates and
Group Presidents.

7.0 AWARD DISTRIBUTION

  7.1   A participant must be actively employed through the last day of the
Fiscal Year (i.e., June 30) in order to be eligible to receive an Earned Award.
    7.2   Earned Awards will be calculated and paid within a reasonable period
following the end of the Plan Year.     7.3   Participants who terminate during
the Plan Year due to death, disability or retirement may receive a pro-rated
Earned Award at the conclusion of the Plan Year, as determined by top management
and the Committee.     7.4   During the Plan Year, in the event that a
participant voluntarily terminates his/her employment with the Company, or
he/she is terminated by the Company for cause, he/she will be ineligible to
receive any Earned Award at the conclusion of the Plan Year.     7.5   If a
participant is terminated by the Company other than for cause (e.g., job
elimination, poor performance, etc.), he/she may be eligible to receive a
pro-rated award after the conclusion of the Plan Year, at the sole discretion of
the CEO.     7.6   In the event that a participant’s status changes during the
Plan Year as a result of promotion, demotion, position re-evaluation or
re-assignment, the Target Award may be changed following review and approval by
top management. Awards will typically be prorated based on the amount of time
spent in each position and the corresponding Target Awards and base salary.

9



--------------------------------------------------------------------------------



 



FY2007 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW
8.0 GENERAL

  8.1   The CEO or his designee shall be responsible for the implementation and
on-going administration of the Plan.     8.2   Interpretation of all matters
related to this Plan, including, but not limited to, eligibility, calculation
and determination of Earned Awards, as well as the resolution of any questions
relating to accounting of the Plan, shall be at the sole and final discretion of
the CEO and the Committee.     8.3   The Company may amend or discontinue this
Plan at any time with respect to future awards; however, any awards earned up to
the date of modification or termination will be distributed in accordance with
Plan provisions at the time they were earned.     8.4   Nothing in this Plan
shall be interpreted as giving any participant the right to be retained as an
employee of the Company, or of limiting the Company’s rights to control or
terminate the service of any employee at any time in the course of its business.

10